US$2,500,000,000 364-DAY CREDIT AGREEMENT dated as of June 23, 2010 among AUTOMATIC DATA PROCESSING, INC. The BORROWING SUBSIDIARIES referred to herein The LENDERS Party Hereto JPMORGAN CHASE BANK, N.A. as Administrative Agent BANK OF AMERICA, N.A. BNP PARIBAS and WELLS FARGO BANK, N.A. as Syndication Agents BARCLAYS BANK PLC CITICORP USA, INC. DEUTSCHE BANK SECURITIES INC. INTESA SANPAOLO S.P.A and MORGAN STANLEY MUFG LOAN PARTNERS, LLC as Documentation Agents J.P. MORGAN SECURITIES INC. BANC OF AMERICA SECURITIES LLC BNP PARIBAS SECURITIES CORP. and WELLS FARGO SECURITIES, LLC as Joint Lead Arrangers and Joint Bookrunners ARTICLE I Definitions SECTION 1.01. Defined Terms 1 SECTION 1.02. Classification of Loans and Borrowings 16 SECTION 1.03. Terms Generally 16 SECTION 1.04. Accounting Terms; GAAP 17 ARTICLE II The Credits SECTION 2.01. Commitments 17 SECTION 2.02. Loans and Borrowings 17 SECTION 2.03. Requests for Revolving Borrowings 18 SECTION 2.04. [Intentional Omitted] 19 SECTION 2.05. Competitive Bid Procedure 19 SECTION 2.06. [Intentionally Omitted] 21 SECTION 2.07. Funding of Borrowings 22 SECTION 2.08. Repayment of Borrowings; Evidence of Debt; Extension of Maturity Date 22 SECTION 2.09. Interest Elections 24 SECTION 2.10. Termination and Reduction of Commitments 25 SECTION 2.11. Prepayment of Loans 26 SECTION 2.12. Fees 26 SECTION 2.13. Interest 27 SECTION 2.14. Alternate Rate of Interest 28 SECTION 2.15. Increased Costs 29 SECTION 2.16. Break Funding Payments 30 SECTION 2.17. Taxes 30 SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Setoffs 31 SECTION 2.19. Mitigation Obligations; Replacement of Lenders 33 SECTION 2.20. Designation of Borrowing Subsidiaries 34 SECTION 2.21. Defaulting Lenders 35 ARTICLE III Representations and Warranties SECTION 3.01. Organization; Powers 35 SECTION 3.02. Authorization; Enforceability 36 SECTION 3.03. Governmental Approvals; No Conflicts 36 SECTION 3.04. Financial Condition; No Material Adverse Change 36 SECTION 3.05. Properties 37 Contents, p. 2 SECTION 3.06. Litigation and Environmental Matters 37 SECTION 3.07. Compliance with Laws and Agreements 37 SECTION 3.08. Federal Reserve Regulations 37 SECTION 3.09. Investment Company Status 37 SECTION 3.10. Taxes 38 SECTION 3.11. ERISA 38 SECTION 3.12. Disclosure 38 ARTICLE IV Conditions SECTION 4.01. Effective Date 38 SECTION 4.02. Each Credit Event 39 SECTION 4.03. Initial Credit Event for each Borrowing Subsidiary 40 ARTICLE V Affirmative Covenants SECTION 5.01. Financial Statements and Other Information 40 SECTION 5.02. Notices of Material Events 42 SECTION 5.03. Existence; Conduct of Business 42 SECTION 5.04. Payment of Taxes 42 SECTION 5.05. Maintenance of Properties 42 SECTION 5.06. Books and Records; Inspection Rights 42 SECTION 5.07. Compliance with Laws 43 SECTION 5.08. Use of Proceeds 43 ARTICLE VI Negative Covenants SECTION 6.01. Liens 43 SECTION 6.02. Sale and Leaseback Transactions 44 SECTION 6.03. Fundamental Changes 44 ARTICLE VII Events of Default Contents, p. 3 ARTICLE VIII The Administrative Agent ARTICLE IX Guarantee ARTICLE X Miscellaneous SECTION 10.01. Notices 51 SECTION 10.02. Waivers; Amendments 52 SECTION 10.03. Expenses; Indemnity; Damage Waiver 53 SECTION 10.04. Successors and Assigns 54 SECTION 10.05. Survival 57 SECTION 10.06. Counterparts; Integration; Effectiveness 57 SECTION 10.07. Severability 57 SECTION 10.08. Right of Setoff 58 SECTION 10.09. Governing law; Jurisdiction; Consent to Service of Process 58 SECTION 10.10. WAIVER OF JURY TRIAL 59 SECTION 10.11. Headings 59 SECTION 10.12. Confidentiality 59 SECTION 10.13. Conversion of Currencies 60 SECTION 10.14. Interest Rate Limitation 61 SECTION 10.15. USA Patriot Act 61 SECTION 10.16. No Fiduciary Relationship 61 SCHEDULES: Schedule 2.01 - Lenders and Commitments Schedule 2.18 - Payment Instructions Schedule 6.01 - Liens EXHIBITS: Exhibit A - Form of Assignment and Assumption Exhibit B-1 - Form of Borrowing Subsidiary Agreement Exhibit B-2 - Form of Borrowing Subsidiary Termination Exhibit C - Form of Promissory Note Exhibit D - Form of Opinion of General Counsel of the Company 364-DAY CREDIT AGREEMENT dated as of June23, 2010 (this “Agreement”), among AUTOMATIC DATA PROCESSING, INC., a Delaware corporation (the “Company”), the BORROWING SUBSIDIARIES from time to time party hereto (the Company and the Borrowing Subsidiaries being collectively called the “Borrowers”), the LENDERS from time to time party hereto andJPMORGAN CHASE BANK, N.A., as Administrative Agent. The Company has requested that the Lenders (such term and each other capitalized term used and not otherwise defined herein having the meaning assigned to it in Article I) extend credit in the form ofCommitments under which the Borrowers may obtain Loans in US Dollars in an aggregate principal amount at any time outstanding that will not result in the aggregate Exposures exceeding US$2,500,000,000.The Company has also requested that the Lenders provide (a)a procedure pursuant to which the Borrowers may invite the Lenders to bid on an uncommitted basis on short-term Loans to the Borrowers and (b)a procedure pursuant to which the Borrowers may obtain Loans on an uncommitted basis from individual Lenders on terms to be negotiated at the time such Loans are requested.The proceeds of borrowings hereunder are to be used for general corporate purposes of the Borrowers and their subsidiaries, including the refinancing of indebtedness under the Company’s 364-Day Credit Agreement dated as of June24, 2009 (the “Existing Credit Agreement”). The Lenders are willing to establish the credit facilities referred to in the preceding paragraph upon the terms and subject to the conditions set forth herein.Accordingly, the parties hereto agree as follows: ARTICLE I Definitions SECTION 1.01.Defined Terms.As used in this Agreement, the following terms have the meanings specified below: “ABR”, when used in reference to any Loan or Borrowing, refers to whether such Loan, or the Loans comprising such Borrowing, are bearing interest at a rate determined by reference to the Alternate Base Rate. “Administrative Agent” means JPMCB, in its capacity as administrative agent for the Lenders hereunder, or any successor in such capacity. “Administrative Questionnaire” means an Administrative Questionnaire in a form supplied by the Administrative Agent. “Affiliate” means, with respect to a specified Person, another Person that directly, or indirectly through one or more intermediaries, Controls or is Controlled by or is under common Control with the Person specified. “Agreement Currency” has the meaning assigned to such term in Section10.13(b). “Alternate Base Rate” means, for any day, a rate per annum equal to the highest of (a)the Prime Rate in effect on such day, (b)the Federal Funds Effective Rate in effect on such day plus ½ of 1% per annum and (c) the LIBO Rate for a one month interest period on such day (or if such day is not a Business Day, the immediately preceding Business Day) plus 1% per annum, provided that, for the avoidance of doubt, the LIBO Rate for any day shall be based on the rate appearing on the Reuters Screen LIBOR01 Page (or on any successor or substitute page) at approximately 11:00 a.m. London time on such day (without any rounding).Any change in the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the LIBO Rate shall be effective from and including the effective date of such change in the Prime Rate, the Federal Funds Effective Rate or the LIBO Rate, respectively. “Applicable Rate” means a rate per annum equal to, with respect to (a) any Eurocurrency Loan, 50% of the Index (but not less than (i) prior to the Termination Date 0.25% per annum and (ii) on and after the Termination Date 0.40% per annum) and (b)any ABR Loan, the Applicable Rate for Eurocurrency Loans minus 1% per annum (but in no event shall the Applicable Rate be less than 0%).For purposes of determining any Applicable Rate, the Index shall be determined as of each Reset Date for the applicable Revolving Loans.Each change in the Applicable Rate for any Revolving Loans hereunder shall apply during the period commencing on the Reset Date on which a change in the Index becomes effective and ending on the date immediately preceding the Reset Date on which the next such change becomes effective.If the Index shall be unavailable as of any Reset Date, the Company and the Lenders under the Facility agree to negotiate in good faith (for a period of up to 30 days after the Index becomes unavailable) to agree on an alternative method for establishing the Applicable Rate.During such negotiations, the Applicable Rate will be calculated as provided above and based on the last available quote of the Index.If no such alternative method is agreed upon during such 30 day period, then following the end of such period, and until such an alternative method shall have been agreed upon, the Applicable Rate will be the higher of (x) the rate determined based on the last available quote of the Index and (y) 0.50% per annum. “Assignment and Assumption” means an assignment and assumption entered into by a Lender and an assignee (with the consent of any party whose consent is required by Section10.04), and accepted by the Administrative Agent, in the form of ExhibitA or any other form approved by the Administrative
